 TRIANGLE SHEET METAL WORKSTriangle Sheet Metal Works, Inc. and Local 28, SheetMetal Workers International Association, AFL-CIO. Cases 29-CA-5097. 29-CA-5353, and 29CA-5388September 27, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBiRS MURPHYAND TRUESDAI.FOn June 9, 1978, Administrative Law Judge JamesF. Fitzpatrick issued the attached Decision in thisproceeding. Thereafter. the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.As more fully set forth in the attached Decision,the Administrative Law Judge found that the Re-spondent laid off four employees, Langstaff, Elefante.Wallace, and Bader, because of their support ofRueckert for union president, thereby violating Sec-tion 8(a)(3) and (1) of the Act. We agree that Lang-staffs layoff was in violation of the Act: however, wedisagree with the Administrative Law Judge's findingregarding the other three employees.The Respondent was in economic decline. It attrib-uted this decline to the wage rates it paid under itscollective-bargaining agreement. The Respondent re-quested an interim modification of the agreement;Rueckert, candidate for local union president, op-posed any modification. Zwerling, the Respondent'spresident, had demonstrated anti-Rueckert senti-ments.Before the election the Respondent had a layoff.Zwerling told the plant superintendent, Biegler, toprepare a list of employees to be laid off. Biegler pre-sented a list of 10 names to Zwerling.2Zwerling re-placed one of the names with that of Langstaff, whowas Rueckert's campaign manager and avid sup-The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's estahlished policy not to over-rule an Administrative l.aw Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect Standard Des Walll Produc ts, Inc., 91NLRB 544 (1950), enfd. 188 F 2d 362 ((C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.: The layoff of five of the employees is not at issue As to a sixth theAdministrative I as Judge dismissed the complaint for lack of evidenceporter, a fact well known to the Respondent. The Ad-ministrative Law Judge found a violation of Section8(a)(3) and (1) of the Act regarding Langstaffs lay-off.' He also found that the layoffs of Elefante, Wal-lace. and Bader violated Section 8(a)(3) and (1) of theAct. We disagree. The only evidence of union politi-cal activity by Elefante, Wallace, and Bader was thatthey all wore pro-Rueckert buttons. The Administra-tive Law Judge apparently reasoned that becauseZwerling had the final word as to who would be laidoff he could have revised the list and deleted the pro-Rueckert supporters. Because Zwerling did not do so,the Administrative Law Judge concluded that the Re-spondent violated Section 8(a)(3) and (1) of the Act.However, the record indicates that Zwerling alwaysasked Biegler to select the employees to be laid off: infact, there is no evidence that in other layoffs Zwer-ling ever made any changes. Furthermore, as the Ad-ministrative Law Judge found, Biegler was not anti-Rueckert and considered only valid business reasonswhen selecting employees for layoff. With the excep-tion of Langstaff all the laid-off employees were cho-sen by Biegler.Based on the foregoing, and our review of the rec-ord as a whole, we find that it is not established by apreponderance of the evidence that the Respondentviolated Section 8(a)(3) and (1) of the Act when it laidoff Elefante, Wallace, and Bader, and we thereforedismiss the complaint insofar as it alleges violationsconcerning their layoffs.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, TriangleSheet Metal Works, Inc., New Hyde Park, NewYork, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:I. Substitute the following for paragraph 2(a):"(a) Offer Glen Langstaff immediate and full rein-statement to his former position or, if that position isnot available, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earn-ings in the manner set forth in the section herein enti-tled 'The Remedy.'"2. Substitute the attached notice for that of theAdministrative Law Judge.We agree with that finding.238 NLRB No. 78517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER O()F THENATIONAL LABOR REl.AT IONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unions, including par-ticipation in internal union electionsTo act together for collective bargaining orother mutual aid or protectionTo bargain collectively through representa-tives of their own choosingTo refrain from any or all these things.WE WVILL NO'I suggest to employees that theynot wear campaign buttons related to internalunion elections or that they not otherwise par-ticipate in internal union elections, or warn themthat they risk being laid off if they so participate.WE Wit l NO() lay off or otherwise discriminateagainst employees because of any union activityincluding participation in internal union elec-tions.WE WIll. NOI in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights guaranteed bh Section 7 of theAct.WE WAIIL offer Glen Langstaff immediate andfull reinstatement to his former position or, ifthat position is no longer available, to a substan-tially equivalent position, without prejudice tohis seniority or other rights and privileges, andwe Wl ,L make him whole for any loss of earn-ings, plus interest.TRIANG(;I.E SHETIE METAL WORKS, IN('.DECISIONSIAI[MENI OF Itiie CASEJAMES F. FIIZPAIRI( K, Administrative Law Judge: Thiscase has two parts. In the first the issues are whether theEmployer meddled in a Union's internal presidential elec-tion by intentionally laying off five supporters of one candi-date and interfering with and threatening the lay off of an-other. In the second part the issues are whether theEmployer, about 6 months later, at first refused to bargainwith the Union about relocating its business and then bar-gained in bad faith, and in addition, laid off five more em-ployees in order to undermine the Union. As set out herein-after. I find against the Employer on the first part and forthe Employer on the second.The proceedings were initiated July 7, 1976, in Case 29-CA 5097 by unfair labor practice charges filed by Local 28,Sheet Metal Workers International Association. AFL-CIO(herein Local 28) against Triangle Sheet Metal Works, Inc.(herein Respondent). Based on these charges, a complaintissued in that case August 31, 1976, alleging that Respon-dent had engaged in unfair labor practices within the mean-ing of Section 8(a)(1) and (3) of the National Labor Rela-tions Act, as amended (the Act). Respondent answered onOctober 19, 1976, denying the unfair labor practices. OnNovember 23, 1976, this original complaint was amendedto allege additional violations of Section 8(a)(3) and on De-cember 6, 1976, Respondent answered the amendment, de-nying the commission of unfair labor practices. In themeantime, on December 3, 1976, Local 28 filed additionalcharges (Case 29-CA 5353). On December 15, 1976, thesewere consolidated with the earlier charges, and a secondamended complaint issued alleging additional violations ofSection 8(a)(3). On December 23, 1976, Respondent an-swered the second amended complaint denying all of thealleged unfair labor practices.The issues joined at that point were whether Respondent(a) through Shop Superintendent Harry Biegler, on July 2,1976, threatened employees with discharge, layoff, andother reprisals, if they gave assistance or support to Local28 or candidates for elective office in Local 28, and (b) laidoff five employees on July 2, 1976,1 and thereafter did notrecall them, because they supported Local 28 and certaincandidates for office within Local 28 or, as claimed by Re-spondent, because of valid economic considerations. Thesematters were tried before me at Brooklyn, New York, onJanuary 3 through 5, 1977.In the meantime, on December 29, 1976, Local 28 filedcharges in Case 29 CA 5388. A complaint based on theseissued February 28, 1977, alleging that, commencing De-cember 27, 1976, and until January 8, 1977, Respondentviolated Section 8(a)(5) of' the Act by refusing to bargainwith Local 28 about its decision, announced December 27,1976, to close its New Hyde Park shop and relocate else-where, and commencing January 8, 1977, bargaining in badfaith with no intention to enter into a final agreement re-garding the closing and its relocation of that shop. This newcomplaint further alleged that in laying off five more em-ployees' in January and February 1977, and thereafter notrecalling them, Respondent violated Section 8(a)(3), be-cause it acted to implement its decision to close the NewHyde Park shop, because those employees were members ofLocal 28 and engaged in protected activity, and because itwished to undermine Local 28 and destroy its majority sta-tus among Respondent's employees. Respondent answered,denying unlawful refusal to bargain or unlawful discrimina-tion, contending instead that its actions were lawful andmotivated by proper economic considerations.On March 1, 1977, the General Counsel moved to con-solidate the new case (29-CA-5388) with the prior cases(29-CA-5097 and 29-CA-5353) and reopen them for fur-' The employees were Glen Langstaff, Joseph Elefante. Robert McCall,Frank Wallace, and Leonard Bader.2 The employees named were Henry Stock, Leonard Hawkins, EugenePannaman, James Hawkes, and Howard Bretz.518 TRIANGLE SHEET METAL WORKSther hearing. On March 22, 1977. all three matters wereordered consolidated and the hearing reopened. The re-opened hearing was held in Brooklyn, New York, May 25and 26, 1977.Based on the entire record, including my observation ofthe witnesses, arguments of counsel, and consideration ofthe briefs filed by the General Counsel and Respondent, Imake the following:FINDINC;S olF FALCI. IHE EMPLOYERRespondent is a New York corporation with its principaloffice and place of business in New Hyde Park, NassauCounty, New York. It has been in business since 1917 andcurrently manufactures and installs duct work and metalcomponents of air-handling systems for large commercialbuildings as well as peripheral air-conditioning enclosures.Its New Hyde Park facilities include its executive offices, adrafting department, and a shop for the manufacture ofproducts fabricated from sheet metal. In connection withthe installation of its products, Respondent is engaged as amechanical contractor in the construction industry.In the conduct of its business Respondent annuallly pur-chases and causes to be transported to its shops and variousconstruction sites within the State of New York. directlyfrom points outside New York, sheet steel, other metalproducts, and other goods and materials valued at over$50,000. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.II. IHtE UNIONSLocal 28, the Charging Party, an affiliated local of theSheet Metal Workers International Association, AFL CIO,is a labor organization within the meaning of Section 2(5)of the Act. It is a large local with approximately 2,900 ac-tive members and represents employees in the sheet metaltrade in New York City. including employees of Respon-dent working at and out of its New Hyde Park shop.Respondent and Local 28 are parties to a collective-bar-gaining agreement negotiated between Local 28 and theSheet Metal and Air-conditioning Contractor's Associationof New York City, Inc., covering the period July 16, 1975,to June 30, 1978. The provisions of this agreement apply toall employees of signatory employers performing workwithin the jurisdiction of the International. The signatoryemployers also agree that all work described will be per-formed by employees in the bargaining unit pursuant to theagreement. There is, however. no specific ban on subcon-tracting of work.'3 Although a precise definition of the collective-bargaining unit involvedhere is not readily apparent from a reading of the collective-bargainingagreement. the third complaint alleges, and the answer thereto admits, and Ifind, that all sheet metal drafting, fabrication, and installation employees ofRespondent employed at the New Hyde Park shop, exclusive of all otheremployees, guards, and supervisors as defined in Sec. 2( I I ) of the Act. consti-tute a unit appropriate tir the purposes of collective bargaining within themeaning of Sec. 9(bh of the Xact, and that L[o.al 28, bh sirtue of Sec 9(a) ofthe Act. is the exclusive representative iof such employees for the purposes ofcollectwie bargainingInsofar as territorial jurisdiction is concerned, the recordindicates that Local 28 exercises jurisdiction within the fiveboroughs of New York City. In other localities. other localsof the International exercise comparable jurisdiction. Butsuch territorial jurisdiction is not hard and fast. For exam-ple. Respondent's New Hyde Park shop is actually locatedin Nassau County, New York, which is beyond the limits ofthe five boroughs of New York City. Nor is the jurisdictionof Local 28 in fact exclusive for all sheet metal operationsof its signatory employers. Respondent. for example, bar-gains for some of its operations with other locals affiliatedwith the International as well as with Local 28. The recordindicates that generally when signatory employers in theNew York area, including Respondent, obtain jobs in areasoutside the territorial jurisdiction of Local 28 they normallybargain with whatever local affiliated with the Internationalhas jurisdiction at the jobsite. Reference is made laterherein to Local 102. which has jurisdiction in and aroundWashington. D.C., including Bethesda, Maryland, and withwhich Respondent has bargained respecting a job at theBethesda Naval Hospital. No contention is made hereinthat Respondent's dealing with Local 102 involved unfairlabor practices.I1l. I'lE AI.*EG(itI) UNFAIR I ABt)R PRA( I'I(SA. BackgroundOver the years, l.ocal 28 has succeeded in negotiatingcollective-bargaining agreements with employers in NewYork City, providing tor wages, fringe benefits, and termsand conditions of employment which are higher than thosein effect in other localities and, therefore, more costly forthe signatory employers. As a result, such employers. in-cluding Respondent. have experienced increasing difficultyin competing for work outside New York City. As early as1973, Respondent, both in direct negotiations with Local 28and through the intercession of the International. soughtsome accommodation to allow it to be more competitiveoutside New York City. Local 28 successfully resisted suchproposed changes.In November 1975 Respondent's president, FrederickZwerling, again raised what were essentially similar propos-als to modify the Local 28 contract respecting another ofRespondent's shops at College Point, New York. In Marchand April 1976, these proposals were discussed amongmembers of L ocal 28's executive board. In these discus-sions, Edward Stack, then president of Local 28, and itsfinancial secretary, Harry Rueckert, opposed the proposals.Recording Secretary Edward O'Reilly supported them. Amajority of the executive board, as well as the membership,supported the views of Stack and Rueckert and, althoughthe International intervened. it was unable to bring Re-spondent and Local 28 to a new agreement on the matter. Itis beyond dispute that Rueckert's views on the matter werewell known to Respondent's officials.B. The L nion Electrion (ampaignOn May 18. 1976, Local 28's incumbent president, Ed-ward Stack, died. Thereafter a special union election wasscheduled to fill his unexpired term. On May 20, O'Reilly519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeclared his candidacy for the presidency and in early June,Rueckert declared his. From mid-June until the specialelection on July 10, O'Reilly and Rueckert engaged in avigorous campaign, a principal issue of which was Respon-dent's proposals to modify the existing collective-bargain-ing agreement along the lines noted above. O'Reilly favoredan adjustment in the wage rates provided in the contractwhich would allow the employers to be more competitivewith union wage rates existing outside New York City.Rueckert opposed lowering the wage rates fbr Local 28members.The candidates engaged in approximately 24 debates atvarious shops and jobsites in New York City, including oneon June 29 at Respondent's New Hyde Park shop. In thecourse of the campaign, campaign buttons and posters fa-voring the respective candidates were distributed amongtheir supporters.In Respondent's New Hyde Park shop, Glen Langstaff, asheet metal worker, was the unofficial chairman for Rueck-ert's campaign. He brought a supply of Rueckert postersinto the shop, posting two at or near the bulletin boards,approximately a half dozen on machines and pillars aroundthe shop, and three or four at his work station.4The testi-mony of Robert McCall indicates that more Rueckert post-ers than O'Reilly posters were placed around the shop.Sometime in late June, Frederick Zwerling, on a walkthrough the shop area, pulled down a number of Rueckertposters which he tore up and threw in the trash.' Accordingto his own testimony, he then walked into the office of ShopSuperintendent Harry Biegler and instructed him that thereshould be no posters all over the shop, that he should havethem all removed, that the place for such things was on thebulletin boards. He also testified, "... and I specifically toldhim I would like to find out who the pigs were that did thisand whether they would like people coming into theirhomes plastering things all over their walls and all overtheir furniture." He admittedly was very angry. But thenBiegler talked to him about it, arguing that political postersmust be seen, and that the Company should not suppressanyone. Zwerling then agreed with him, provided that anyfurther posters be confined to the bulletin boards. This,however, was at odds with past practice which, according toAssistant Shop Superintendent Frank Yablonski, was to al-low posters for all candidates to he put all over the place.' It is undisputed that the shop encompasses a sizable area. Langstaff tes-tified it was a block long and about 50 yards wide. The record also indicatesthat some of the pillars on which he placed Rueckert posters also carried fireextinguishers or safety equipment, but there is no evidence these protectivedevices were thereby obscured.I In his bnef the General Counsel renews a motion denied during the trialto amend the complaint to allege this conduct as an independent violation ofSec. 8(a)( 1). In my discretion I deny the current motion for the same reasonsit was denied at the trial. The evidence did not appear to be newly discov-ered, it was received on the issue of Respondent's motive, the litigation pro.ceeded on that basis, and in another connection the General Counsel hadindicated verbally on the record that the only independent 8(a)(I) unfairlabor practices claimed were those already alleged in the complaint. Nospecial appeal was taken from that ruling. At this point Respondent has notdefended a claimed unfair labor practice based on the conduct in questionIn addition, in view of other independent 8(aXI) violations found herein.additional findings would not substantially affect a remedial orderC. The Juhl ThreatThomas Saeli, a sheet metal worker in the New HydePark shop, was given a Rueckert campaign button by acoworker about June 18 or 19. Saeli continued to wear ituntil Biegler suggested he remove it on July 2.Respondent had scheduled a layoff of 10 employees onJuly 2. Saeli was among those whom Respondent's pres-ident, Frederick Zwerling, and Assistant SuperintendentYablonski had initially proposed for that layoff, and laterhis name was dropped from the list. A further layoff wasplanned for the near future. Biegler was concerned that if'Saeli, a personal friend of his, wore a Rueckert button itwould displease Zwerling and would lead to his discharge.Biegler took it upon himself to counsel Saeli.About 2:30 on the afternoon of July 2. Biegler calledSaeli to his office and suggested he take off the campaignbutton. Saeli asked him why. Biegler replied that if he didnot he stood a good chance of losing his job the followingweek. When Saeli indicated he still did not understand,Biegler went on to explain that his (Saeli's) political viewswere opposed to those of Zwerling and that he should thinkof his wife and children. Saeli then took off the campaignbutton. Biegler also showed him a roster of employees onwhich Zwerling had checked off the names of severalRueckert supporters, including Saeli, who were Zwerling'ssuggested candidates for layoff on July 2.The General Counsel contends, and I find, that throughBiegler Respondent violated Section 8(a)( ) of the Act, inthat the conversation amounted to an unlawful threat oflayoff. I so find. Even though Biegler's comments were notauthorized by higher management, he plainly was a super-visor and agent of Respondent within the meaning of theAct and, therefore, his conduct is legally attributable toRespondent. The fact that Biegler spoke out of a sense offriendship for Saeli and for the purpose of protecting him isimmaterial since the friendship of a supervisor cannot di-minish the protection the Act affords employees. Fibers In-icrnational Corporation, 181 NL.RB 731 (1970), enfd. in per-tinent part 439 F.2d 1311. 1315 (C.A. 1, 1971).D. I77e Julv l.avoffI. TIhe employees laid offIt is undisputed that on July 2, 1976, Respondent laid off10 employees in the New Hyde Park shop. The GeneralCounsel contends that five of these, Glen Langstafi; JosephElefante, Robert McCall, Frank Wallace, and LeonardBader were chosen for layoff because they were active inLocal 28 and supporters of the candidacy of Rueckert forpresident of Local 28.6Respondent denies any discrimina-tory motive, claiming instead that all 10 were laid off be-cause of a decline in business.Of the five alleged discriminatees. Glen Langstaff figuresmost prominently in the record. He commenced workingfor Respondent at New Hyde Park about July 1. 1968. Forthe first 4 years he worked as an apprentice and thereafterI The five laid off, over whom the General Counsel makes no issue, wereEd Salidor. Frank Nvc. Joe Bozdech. Sid Schwartz. and Andrusco.520 TRIANG LE SHEET METAL WORKSas a journeyman (or mechanic). With the exception of aweek or two layoff in December of 1974. his employmentwas uninterrupted until his layoff on July 2, 1976. He wasqualified to operate every machine in the shop includingthose requiring special skills and training. He was alsoqualified as a cutter and a welder. He was never disciplinedon any account. Nor was his work criticized. On the con-trary. on a number of occasions supervisors complimentedhim.Joseph Eletante began working for Respondent in 1957.After about 4 years he left voluntarily and in 1967 wasrehired. After 6 months he again left voluntarily and inMay 1976 was again rehired. At the time of his layoff onJuly 2, 1976, he had been working without interruption forabout 7 weeks. Elefante worked as a cutter and a drafts-man.Frank Wallace was hired by Respondent in 1948. Untilrecent years he worked chiefly outside the shop on con-struction jobs where for the past 15 years he has acted asRespondent's foreman or deputy foreman on thejobsite. Inrecent years he has worked in the shop in the damper de-partment where canvas connections are fabricated. [He alsooperated the slip machine. worked in the pipe departments.and generally was available for whatever assignment man-agement wished to give him. At the time of his layoff onJuly 2, 1976. he was operating a Spiro machine with an-other employee who. although he had served his appren-ticeship in the shop, had been working as a mechanic orjourneyman for only a week and a half and was not laid offon July 2. It should be noted, however, that there is nopractice or policy of Respondent's, nor any requirement inits collective-bargaining agreement with Local 28. that se-niority be considered in laying off.Robert McCall was hired in September 1972 as an ap-prentice. He became a mechanic on June 30, 1976, a fewdays before his layoff. From the time of his hire until June1975 he worked for the most part on field jobs. He was thentransferred to the New Hyde Park shop, where he was em-ployed at the time of his layoff.Leonard Bader had been working for Respondent onlyabout 7 weeks on July 2, 1976. But he had been employedby Respondent on two prior occasions, the first being for 8months, and the second for a few weeks. The record doesnot indicate when these periods of employment were, northe circumstances under which each ended. However, inMay 1976, Respondent hired him for a third time, whichwarrants the inference that his prior employment was satis-factory. He worked as a shop mechanic.Although the pleadings indicate that these five have notbeen recalled, the entire record indicates that Frank Wal-lace was recalled on July 20, 1976. but for personal reasonsdid not report until July 26.The record also shows that sometime shortly after theinitial charges herein were filed on July 7, 1976, Respon-dent's Shop Superintendent Harry Biegler. with the ap-proval of its President Frederick Zwerling, proposed to Lo-cal 28's president, Harry Rueckert, that the Union drop thecharges in return for reinstatement of Langstaff and Re-spondent's participation in negotiations then being held be-tween the Association and Local 28 concerning an out-of-town addendum to the collective contract. Rueckert re-jected that proposal. Zwerling himself made another offerto Local 28's recording secretary. Joe Casey, that in returnfor Local 28 dropping the charges, Respondent would re-hire Langstaff and agree to determine the merit of his layoffincluding the question of backpay under the grievance andarbitration procedures of the collective-bargaining agree-ment. Local 28 also rejected this proposal. The GeneralCounsel contends. and I agree, that these offers were insuf-ficient to toll any continuing liability for backpay becausethey were not unconditional.2. The method by which employees were chosen forlayoffIn the past when a layoff was contemplated Zwerling hadasked Biegler to prepare a recommended list for layoff, andhis recommendations wvere given considerable weight. Inselecting those to be laid off consideration was given toeach employee's particular ability and quality of work, Re-spondent's need for the operation the, were performing,and their overall usefulness. As already noted Respondenthad no policy, nor was it required by the collective-bargain-ing agreement to consider seniority in making the selection.According to Zwerling, he knew as early as January 1976that unless Respondent secured more work it would be lay-ing off heavily by the middle of the year. In mid-June, hedecided they should prepare a layoff and institute shorterworkweek if additional work was not obtained immedi-ately. At the end of June it was apparent that no additionalwork would likely be secured. For reasons he did not ex-plain, he decided that a shorter workweek would be unwise.Following the procedure used in past layoffs, he instructedBiegler to prepare a list of 10 for layoff and to confer withAssistant Superintendent Frank Yablonski in developingthe list.As instructed. Biegler and Yablonski began preparing alist. But finalization of their list was delayed because theydisagreed. When he did not receive a list promptly, Zwer-ling inquired of Yablonski what was holding it up, and onlearning that the two supervisors had not agreed he in-structed Yablonski to make his own list. Yablonski thenmade a list and handed it to Zwerling unbeknownst to Bieg-ler.'Biegler testified that he and Yablonski agreed on a list of10 names which Biegler then submitted to Zwerling.Yablonski contradicts him in this, testifying that although alist of 10 or 12 names existed, they' had not agreed to it. Onthis conflict, I credit Yablonski because both he and Zwer-ling credibly testified there was a delay in presenting a rec-ommended list, and for that reason Zwerling requestedYablonski to prepare a separate list. Biegler offers no expla-nation for delay' in submitting a list even though disagree-ment between himself and Yablonski was a logical explana-tion for indecision. In any case, Biegler. not knowing thatYablonski had submitted his own list, delivered to Zwerlinga list of 10 recommended layoffs, which he and Yablonskihad at least discussed (and according to Biegler had agreed' Yablonski recalled 9 of the 10 names on his separate list. They were,Langstaff, Elefante. Wallace, McCall. Sacli, Guma. Salidor. Harkness, andNvc.521 DE(CISIONS OF NATIONAL. LABOR RELATIONS BOARDon).8Zwerling then discussed with Biegler and Yablonskiall of the names submitted. According to him. reaching adecision was difficult because a good many men had al-ready been laid off. Biegler testified that some of the peoplebeing considered constituted the very core of' the shop. Hewas shocked to see Langstaff's name on a list in Zwerling'spossession (which I infer was the list submitted by Yablon-ski). Ultimately, a final list of 10 was settled on which in-cluded all of the names suggested by Biegler with the excep-tion of tlarkness, for whom Langstaff was substituted overBiegler's objection. The final decision, of course, was that ofZwerling.Resolution of the list for layoff occurred on July 1. Imple-mentation of the layoff was carried out on July 2 byYablonski when he informed the affected men and paidthem off.3. Evidence of motivea. Political belieJf( I ) Evidence of general applicationBiegler credibly testified that employee political viewsplayed no part in his selection for layoff. In preparing hislist he considered the employee's ability to perform thework, his productivity. the nature of his work, his generalutility in the shop, and the projected work for the future.But in conferring with Zwerling together with Yahlonskiand later Connors. it became apparent that additionalnames, including Langstaffs, were being considered byZwerling. Biegler protested that these names were the nu-cleus of the shop, and it would be detrimental to the opera-tion to lay them off. According to Biegler. Zwerling repliedthat it was too late for that, adding that, "these people mustlearn that they cannot stand idly by and do nothing whilewe go down the tubes." Although Zwerling generally de-nied making such a comment. I credit Biegler, who ap-peared quite certain of the substance of the remark.In a subsequent meeting that day with Zwerling. Yablon-ski, and Connors, Biegler argued that if Zwerling was goingto layoff' anyone because of his support of Rueckert, theonly one he knew who was openly supporting Rueckert wasLangstaff'. Zwerling made no response. He simply putLangstaffs name on the final list. Nothing was said aboutany of the others being Rueckert supporters. And, as al-ready noted, Langstaff was the only one on the final listwho had not been on Biegler's own list. Although Zwerlingtestified Biegler was surprised and shocked to see Lang-staffs name on Zwerling's list, Zwerling did not recall Bieg-ler saying it was unfair to laxoff Langstaff because of hissupport of Rueckert. On this conflict, I credit Biegler, whohad the more precise recollection of the discussions. Zwer-ling admits there were some discussions of that nature, butplaces them at a later time after the layofls. Moreover.Langstaff corroborates Biegler in that the next day., not tooIthe names on the list suhnmitted hs Biegler were F[lefante, Bader,McC(all, Wallace, Ilarkness, Salidor. Andruscio, Schwartz, Bozdech, andNyc. O0 these. Andrusco, Schwartz and Bozdech were not on Yahlonski'slist Biegler did no,t list (;unla, Sileli. Williams and Langstaff. who were onYablonski's list.long after the discussions with Zwerling, Biegler reported tohim the substance of Zwerling's remarks.(2) Evidence relating to LangstaffOn July 2, as Langstaff was punching out early, Bieglerapproached him and asked him to remain for a few minuteslonger. Langstaff asked if he was being laid off. Biegler re-plied he was, asking him to step into his office. There, ac-cording to both of them, Biegler told Langstaff his layoffhad nothing to do with his productivity or his performanceas a journeyman. He also told him he had not been onBiegler's original list but that Zwerling had put him on thefinal list. He suggested Langstaff could take the matter tothe Board as well as to Local 28 and to the courts. Fromthis it is plain that Biegler believed his layoff was improper.Later that same day or the following day, when Rueckertasked Biegler point blank whether the men had been laidoff because of' their political views, Biegler affirmed that onehad been, namely, Langstaff. Yablonski. on the other hand,testified that he suggested Langstaff for layoff stating as hisreasons that he was constantly late and going home early sothat, although he was a good worker, he was not depend-able. It is unclear whether these were private discussionsbetween Yablonski and Biegler or whether they occurredlater with the participation of Zwerling. What is clear isthat the layoff list suggested by Biegler did not includel.angstaft; and that Zwerling, whether on his own initiativeor by adopting a suggestion of Yablonski. decided to putLangstaff on the final list and eliminate Harkness from it.In his testimony Biegler confirms that L.angstaff had someproblem with attendance in that he was late on occasion.but in his view Langstaff was relatively reliable and highlyproductive, which explains his wish to keep Langstaff. OnJuly' 1 Zwerling had discussed Langstaffs attendance rec-ord with Yablonski but not with Biegler. who strongly fa-vored keeping Langstaff. Thus, in the final decisionmaking,I angstaffs attendance record was not discussed. Not untilsometime after the layoff did Zwerling for the first timeraise that topic with Biegler. Considering that at no timethroughout his 8 years of employment had Langstaff beenreprimanded or disciplined for poor attendance, I find itwas not a significant consideration in his layoff.There can be no serious question but that Langstaff wasknown to all concerned as an outspoken Rueckert sup-porter in the Union's internal election campaign. LIangstaffhad told Biegler he was a Rueckert supporter. As alreadynoted, Biegler identified him as such in discussions withZwerling while preparing the final layoff list. During thecampaign, Langstaff acted as Rueckert's campaign man-ager within the shop, distributing literature and positionpapers, handing out campaign buttons, and putting upposters in the shop including the area around the Spiromachine where he worked. During the last week of Junewhile those posters were thus displayed. Frederick Zwerlinghad come to his work station, looked around, and then de-parted without comment. As Assistant SuperintendentYablonski constantly circulated around the shop, it mayreasonably be inferred that he knew the identity of theRueckert supporters, including Langstaff. In these circum-stances I do not credit Zwerling's testimony that at the time522 TRIANGLE SHEET METAl. WORKSof the layoff, he did not know the identity of the Rueckertsupporters, and I find that he knew of Langstaffs participa-tion in the campaign.(3) Evidence relating to other alleged discriminateesAlthough most of the evidence of participation in theelection campaign relates to Langstaff, there were other em-ployees who were overt Rueckert supporters. Some of thesewere laid off on July 2 and some were not.Joseph Elefante was a supporter of Rueckert. He was oneof the employees to whom Langstaff had given a Rueckertbutton which he wore during the last week in June. Herepeatedly had been reemployed by Respondent since hav-ing first been hired in 1957. His work had never been criti-cized. At the time of his layoff on July 2, he was given noreason for his layoff. He was simply told they were layingoff some men.Arnold Bader was another employee to whom Langstaffgave a Rueckert campaign button and who wore the buttonin the shop. Like Elefante, he had been rehired a number oftimes by Respondent and at the time of his layoff on July 2.he was given no reason for his layoff.Frank Wallace, also a Rueckert supporter, wore his cam-paign button from about June 27 until his layoff on July 2.As already noted, he had been employed by Respondent formany years, chiefly in outside work. Throughout his em-ployment his work had not been criticized. At the time ofhis layoff; he was working on the Spiro machine with ayoung mechanic who had been a journeyman for only aweek and a half. On July 2 this man was not laid off al-though Wallace was.The complaint also alleges that Robert McCall was dis-criminated against by his layoff on July 2. Langstaff testi-fied McCall was a Rueckert supporter and that Langstaffhad given him a campaign button which he wore. ButMcCall himself testified that he did not wear a button orparticipate in the campaign in any way. In fact, he wasneutral in the campaign. Subsequent to his layoff he tele-phoned Biegler. who told him he was not laid off for politi-cal reasons.In the above circumstances I infer that management wasaware that four of the alleged discriminatees. Langstaff.Elefante, Wallace and Bader, were Rueckert supporters. Asto McCall, I find the evidence insufficient to sustain a find-ing that management knew or believed he was a Rueckertsupporter.(4) Events subsequent to the July 2 layoffOn July 2, immediately following the layoff. Rueckertsent a mailgram to Zwerling demanding reinstatement ofthose laid off and asserting that he had information thatthey were laid off because of their activities in the unionelection. He threatened to file charges with the Board unlessthey were reinstated. In scope this demand applied to all 10laid off.On Saturday. July 3, Biegler and Rueckert discussedwhat had occurred over the telephone. The following Mon-day, July 5. they met at a restaurant to talk further. Onboth occasions, according to Rueckert. Biegler told himthat after he submitted his layoff list, he was called intoZwerling's office, and when it appeared that other nameswere being considered he asked Zwerling why his list hadbeen changed. Zwerling told him it was changed becausethe employees Zwerling was putting on the list supportedRueckert, and that if thev were for Rueckert they wereagainst Triangle and did not deserve to work there. Al-though Rueckert was a forthright witness. I do not find thefacts surrounding the creation of the layoff list to be exactlyas he reported. He testified a long time after the events. Hiswas a secondhand account susceptible to being enlarged,not only because of his own interest in the matter but alsobecause of the prounion bias of Biegler. who may well havemixed fact and opinion in talking with Rueckert. Moreover,Rueckert's version does not square with the fact that all ofthose laid off: with the exception of Langstaff, had been onBiegler's initial list. If Zwerling made the comments attrib-uted to him bs Rueckert, they must have referred to per-sons not on Biegler's list who were being considered butwho, with the exception of Langstaff. were not laid off.Rueckert credibly testified that during their July 5 con-versation Biegler volunteered that he had spoken with Saeli.who was not laid off, about wearing a Rueckert button be-cause Zwerling had said thay anyone wearing a Rueckertbutton was against Triangle and its best interest and did notdeserve to work there. Biegler feared that when there weremore layoffs anyone wearing a button would be laid off.'Rueckert also took it seriously and advised his other sup-porters to remove their buttons on the grounds that it wasnot worth losing their jobs just to wear his campaign but-tons.On July' 6 Zwerling reacted to Rueckert's July 2 mail-gram by asking his three supervisors (Biegler. Yablonski,and Connors) to sign a statement to the effect that they hadreviewed the list of men to be laid off and had changed thelist from selections made by Zwerling. that the final list wasa composite of their judgments concerning who should belaid off. and that consideration in establishing the list wasbased on the men's capability' of performing the work re-quired in the shop and the number of men required tomaintain employment in the shop. Biegler refused to signthe statement because he felt that the latter portion re-flected on the capabilities of the laid off men. After furtherconsideration that portion was stricken by Zwerling. whothen substituted in his own handwriting (but according tohim at Biegler's suggestion) the following: "No men werelaid off because of their activities in the pending union elec-tion.",' Zwerling then had the revised statement retyped.and the three supervisors signed it. In my view, these state-ments do not assist Respondent's defense because, beingi ht is not contended that this statement by Biegler to Rueckert violatedSec. 8(a)(l 1 of the ActI0 In its entiret) the res ised version reads as follows:I0) ",iiOM II MtAY ('ON( IRN:This is to advise that we, the undersigned reviewed the list of men tobe laid off at Triangle on Friday, July 2. 1976 The final list was thecomposite of our judgement as to w hom should he laid off.No man sas laid off because of their actilities in the pending unionelectiion/s, Harrs Biegler. Plant Supenntendent:s, Frank Yabhlonskil Assistant Plant SuperintendenlHis, Richard ('onnors523 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade after the fact, they were a patent effort to shore upRespondent's position. They are further suspect because ofthe awkward position of the supervisors who were alsounion members, particularly Biegler, who after signing therevised statement took pains to explain his difficulties toLangstaff and Rueckert.Also on July 6, Zwerling replied by letter to Rueckert'smailgram of July 2, denying that the men were laid offbecause of their activities in the union election. He assertedinstead that the layoff stemmed from a retrenchment inbusiness operations caused by lack of work and Triangle'sinability to compete for out-of town work, and that theselection for layoff was made by the supervisors with Zwer-ling, in accordance with usual practice.On July 12, Biegler met with Rueckert at Local 28's officeand, according to Rueckert, reaffirmed the comments hemade during their conversations on July 3 and 5. The pur-pose of his visit was to explain to Rueckert that Trianglehad put him in a difficult position by asking him to sign thestatement regarding the layoffs discussed above."'b. Economic defense for the layoffsWhen Yablonski paid off Langstaff on July 2 he com-mented that things were slow. He said he did not know howlong the layoff would last, and that Langstaff should callback in a couple of weeks. Langstaff however, viewed thematter differently. He did not think things were slow. Hethought the shop was quite busy.Other credible evidence shows, however, that there hadbeen a decline in business. Frederick Zwerling testifiedcredibly that on prior occasions he had discussed with Bieg-ler and Yablonski the need for Triangle to obtain additionalwork from outside New York City. All of the managementstaff were aware that Triangle's drafting department em-ployees had submitted proposals to Local 28's ExecutiveBoard with the hope that these would improve Triangle'sability to compete successfully for out of-town work.During the period of time involved in this case Triangle'sbusiness has drastically declined. This is illustrated by thefact that during 1975 work performed by company employ-ees ranged between 2,500 and 3,000 man hours per week.Following the first quarter of 1976 the man hours workedper week dropped to about 2,000. At the time of the hearingherein, Respondent was operating at approximately 1,000man-hours per week. In addition, at the time of the hearingit had dropped from a 5-day, 35-hour workweek to a 4day, 28-hour workweek. Respondent has had layoffs bothbefore and after the July 2 layoff. In all, 47 mechanics havebeen laid off and only 34 retained.In preparation for the July 2 layoff, Zwerling showedBiegler and Yablonski the schedule of projected workahead, pointing out that in view of the expected low volumethey would be laying off steadily from that time through thebalance of the year. Based on this uncontradicted evidence,AI Also, after the initial charges herein were filed by Local 28. Zwerlingmade two unsuccessful efforts to settle the matter with Local 28. Althoughthese efforts originated with Tnangle, I draw no inference adverse to Re-spondent from the fact that they were made. They plainly were an effort toresolve some of the issues raised by the charges without the need for litiga-tion. There is nothing about the offers or the circumstances, under whichthey were proffered to Local 28, to indicate that Triangle was admitting faultwith respect to the issues involved herein.I find that Triangle had valid economic grounds for a July2 layoff.Resolution respecting the July 2 layoffsThe complaint flatly alleges five discriminatory layoffs onJuly 2 without indicating that discriminatory selection wasinvolved. On that basis an economic defense would be ma-terial to the allegations. However, in opening statement theGeneral Counsel asserted that Zwerling selected the fivenamed in the complaint because they supported, or he be-lieved they supported, Rueckert. With this affirmative the-ory, there is no need to consider the economic defense be-cause the theory concedes that a layoff was legal. Theburden of the affirmative case is to show discrimination inthe selection for layoff. By not proceeding with respect tothe five not named, the General Counsel in effect concedesthere is no case of discrimination as to them. With respectto McCall, since the credible evidence shows that he wasnot a Rueckert supporter, and no evidence specifically indi-cates that Zwerling or any of the supervisors believed hewas, his case must fail.The fact that only 5 of the 10 laid off were named in thecomplaint as discriminatees is consistent with Respondent'seconomic defense, as is the fact that some Rueckert sup-porters were not laid off.Other facts, however, cast a cloud of suspicion over Re-spondent's motives. The timing is suspicious, the layoff oc-curring only 8 days before the election.Another circumstance bearing on motive is Zwerling'slongstanding and strong interest in reaching some modusvivendi with Local 28, which would allow Respondent tocompete successfully for out of town work. Such an ac-commodation would have required reduction in wage scalesand alteration in terms of employment provided in the Lo-cal 28 collective-bargaining agreement. Rueckert wasknown by Zwerling to be unalterably opposed to suchchanges, and his election to the presidency of Local 28 inlieu of O'Reilly would predictably have made Respondent'ssituation even more difficult. This was a principal issue inthe election campaign which was brought into the NewHyde Park shop both by the debate held there between thecandidates and by the campaigning which went on in theshop. Given the fact that both Yablonski and Biegler (andZwerling intermittently) circulated through the shop, it isbeyond doubt that management knew which employeeswere visible supporters of each candidate. In addition,Zwerling's animosity toward Rueckert was pinpointed byhis conduct in viewing the posters around Langstaffs workstation, and more particularly by his tearing down theRueckert posters, tearing them up, and decreeing that post-ers be confined to the bulletin boards. Finally, the fact thatBiegler warned Saeli not to wear a Rueckert button is evi-dence of Biegler's informed judgment respecting Zwerling'sstate of mind, and is further evidence supportive of a find-ing of his anti-Rueckert animus.In addition to the above, evidence specifically relating toLangstaff supports the finding that discrimination moti-vated his selection for layoff. His high profile support ofRueckert was apparent to management. Although Bieglerconsidered his retention essential to efficient operation ofthe shop and did not suggest his layoff, Zwerling circum-524 TRIANGLE SHEET METAL WORKSvented him by directing Yablonski to make separate recom-mendations, and then insisted that Langstaffbe included onthe final list.The most crucial evidence on motive for the selection,which applies to all of the alleged discriminatees with theexception of McCall. is that in discussing the various sug-gested candidates for layoff Zwerling remarked that theseguys had to learn that they could not stand idly by whileRespondent went down the tubes. This, I find, indicates hisintent to lay off supporters of Rueckert. In this connection,of course, it is irrelevant that some Rueckert people werenot laid off. But it is also significant that the General Coun-sel, by not proceeding with respect to five of the layoffs, ineffect admits that there is no case of discrimination withrespect to them. One must ask how they are distinguishablefrom those named in the complaint. The visible union ac-tivity of all of the alleged discriminatees, with the exceptionof McCall, marks that difference.With respect to Glenn Langstaff. Joseph Elefante. FrankWallace and Leonard Bader. I find, based on the foregoing,that a preponderence of the evidence establishes that theirselection for layoff was motivated by the fact that they wereRueckert supporters and, accordingly, their layoff violatedSection 8(a)(3) of the Act. In reaching this finding I amcognizant of the fact that Biegler, who was not anti-Rueck-ert, had included all but Langstaff on his suggested list forlayoff. Nevertheless, the final selection was up to Zwerling.His was the decisive voice, including his insistence thatLangstaff be among the layoffs. and, as found above. heintended to teach the Rueckert supporters a lesson.E. The Refusal To Bargain1. The allegationsIt is undisputed that on December 27, 1976, Respon-dent's attorney sent to Local 28 a letter announcing its deci-sion to terminate all operations at the New Hyde Park shopand relocate outside the claimed jurisdiction of Local 28.The complaint alleges, and the answer denies, that Triangleviolated Section 8(a)(5) of the Act from that day until Janu-ary 8. 1977. by refusing to negotiate its decision to relocateand after January 8 by negotiating in bad faith without anintention to enter into a final agreement concerning the ter-mination and relocation.2. Discussions between Triangle and Local 28 prior to thedecision to relocateBecause of its decline in business Respondent sought toobtain new work for out of town jobs. In April or May1976. Zwerling supplied some pricing services to BlakeConstruction Company to assist Blake in obtaining the gen-eral contract for a job at the Bethesda Naval Hospital inMaryland, with the hope that Triangle might receive a sub-contract for sheet metal work. Although Blake was success-ful in obtaining the general contract in early July., Zwerlingwas informed there was no wax the sheet metal subcontractwould be awarded to Triangle for the figures which he hadpreviously quoted.In late July, after Rueckert had been elected to the presi-dencv of Local 28, Respondent's management (includingBiegler) met with Local 28 officials to discuss modificationsin the collective-bargaining agreement which would permitRespondent to be competitive in bidding for out-of-townwork. Although the Local 28 officials agreed to nothing,they requested Zwerling to prepare and submit specific sug-gestions to assist the New York shops generally in beingmore competitive in bidding for out of- town work. There-after, Zwerling complied by preparing a set of 11 proposalsfor an out-of town addendum to the collective-bargainingagreements These were delivered to Local 28. Accordingto Zwerling, he delivered them to Rueckert in late July orearly August. According to Rueckert, he did not see thembefore October 14. It seems to me immaterial which date isthe more accurate one. It is undisputed that Rueckert andZwerling discussed the proposals many times after theywere submitted. During these discussions there was consid-erable give-and-take both ways, many suggestions, propos-als, and counterproposals. According to Rueckert, Zwerlingkept returning to the same original I I proposals. However.he admitted there were proposals which were different fromthe initial ones. Other evidence indicates that even withrespect to the initial II proposals. their order of prioritywas readjusted, some being designated "must" items andothers designated "negotiable." Thereafter some of the"must" items became "negotiable." Eventually on April 5.1977, an agreement was reached between Local 28 and Re-spondent.'3There is considerable precedent and practice of employ-ers in the industry establishing shops away from New YorkCity for the purpose of performing sketching, fabricating.and installation work for jobs away from New York Cityusing employee members of sheet metal locals other thanLocal 28. Zwerling testified credibly that throughout hisdiscussions with Local 28 respecting an out-of town ad-dendum to the collective-bargaining agreement, Local 28never took the position that 'Iriangle could not establish ashop away from New York C'ity for such purpose.In mid-August 1976. Zwerling. in the name of TriangleMaryland. which had not yet been formed, reached agree-ment with Blake for Triangle Maryland to perform thesheet metal work on the Bethesda Naval Hospital job.Blake requested that triangle Maryland establish opera-tions in the Washington area to perform work fobr Blake ona continuing basis. Zwerling indicated he might considerdoing so if this first job went successfully.Also in August, and in connection with the Bethesda job,Zwerling met with officials of Local 102. which is affiliatedwith the International Association of' Sheet Metal Workersand which has jurisdiction from the International to repre-sent sheet metal workers in and around Washington, D. C.In order to operate as a union contractor in the Washingtonarea it was essential for Tnangle Maryland to have an ar-rangement with Local 102. Zwerling explored with Local102 just how the Bethesda job could best be performed.Local 102. like Blake, urged him to open a full-line sheetmetal operation in the Washington area. After many dis-cussions and considerable give and take over a period of 7or 8 months. an understanding was reached to the effect12 These were prepared on Tnangle letterhead and dated July 26, 1976.Thes are in evidence as C.P. Exh 5.t" his agreement is in evidence as Resp Fxh. 10525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Local 102 would conclude an agreement with TriangleMaryland as a local contractor performing a major portionof the sheet metal fabrication for the Bethesda job in theWashington area, but without objecting to a portion of thefabrication being performed in the New York shop at NewHyde Park. According to Zwerling the usual industry prac-tice is for shop work to be performed in the area in whichthe jobsite is located. In this sense, therefore, he negotiatedan exception to the usual practice, which exception bene-fited the operation in New Hyde Park and members of Lo-cal 28.In the meantime, some time after August 1976, TriangleMaryland was officially incorporated and began doing busi-ness in Maryland. Coincidentally with Zwerling's efforts totie down the Bethesda job and work out a modus vivendiwith Local 102, he continued his discussions with Local 28concerning modification of the collective-bargaining agree-ment respecting out-of-town work. Local 28 was also car-rying on similar discussions with the Sheet Metals Contrac-tors Association of which Respondent was then still amember. These discussions with the Association looked toan out of-town addendum applicable to all out of townjobs and were along lines which Zwerling considered un-workable. On September 29, I.ocal 28 and the Associationreached tentative agreement on a general out of town ad-dendum. Prior thereto, however, Respondent on September22 had resigned from the Association.'" Although the mem-bership of Local 28 on November 11 approved a generalout of town addendum, the text which they approved var-ied in one significant respect from the tentative agreementof September 29. It appears. therefore, that no general out-of-town addendum was finally agreed upon between theAssociation and Local 28.On behalf of Respondent alone, Zwerling met with Local28 and discussed terms for an out of town addendum on anumber of occasions including September I, 14, 28, Decem-her 10, 1976, and January 8. 1977. 1The economic conces-sions he sought were considerably greater than those of thetentative agreement of September 29 with the Association.On a number of occasions during these direct discussionsZwerling indicated that, if he could not obtain agreementon an out of-town addendum along the lines he sought, hewould have to close the New Hvde Park shop and moveelsewhere. On December 11, Rueckert informed Zwerlingthat Local 28 could not meet any of Respondent's proposalsasserting (erroneously) that the Union already had a signedout-of town addendum with the Association and could notgive Respondent special concessions without underminingthat addendum and the basic collective-bargaining agree-ment. Zwerling replied that in view of Local 28's position,Respondent would take its work elsewhere.Respondent surveyed the market for its products up anddown the entire east coast including the union situation ineach area. In this latter respect it examined a number ofcollective-bargaining agreements and engaged in explora-tory conversations with a number of local unions affiliatedwith the International.'' rhe General Counsel makes no contention that Respondent's with-drawal from the Association constituted an unfair labor practice'1 It is not alleged that these remarks by Zwerling independently violatedSec. 8(a)(1) of the Act.On or about December 25 or 26, a decision was made toclose the New Hyde Park shop and move elsewhere. OnDecember 27 Respondent's attorney wrote Local 28 as fol-lows:I am authorized by Triangle Sheetmetal Works, Inc.(Triangle) to advise you that because of critical eco-nomic problems, unfair competition from contractorscompeting for and obtaining work in this area, andwho are able to do so because of wages and otherterms and conditions of employment substantially be-low those contained in the labor contract between yourUnion and Triangle, and the unwillingness of yourUnion, despite repeated efforts on the part of Triangleto recognize the problems confronting Triangle, andthe risk and dangers of your members whose jobs andsecurity are now in danger. Triangle will, upon thecompletion of all work presently being performed at itsNew Hyde Park, New York, facility, terminate all op-erations at New Hyde Park.Triangle will not establish, directly or indirectly, anyfacility in your claimed jurisdictional area. Such workas Triangle is able to obtain in the area in which youclaim jurisdiction, will not be performed by any com-pany related or affiliated directly or indirectly with Tri-angle.Triangle is in the process of completing arrange-ments for the sketching and fabrication of work out-side your jurisdictional area and, in this connection, wewill accord to our present employees, an opportunityto relocate with Triangle.Notwithstanding repeated efforts on our part, andon the part of Triangle officers, to meet and discussthese problems, we are, in compliance with the Na-tional Labor Relations Act and the decisions of theNational Iabor Relations Board and the court, pre-pared to meet with you at a reasonable time and placeto discuss the effect, but not the decision, to terminateall operations at the New Hlyde Park. New York facil-ity.Out of a sense of responsibility to our employees,and to the International, we are furnishing copies ofthis letter to them.Please advise when you want to meet.'Two days later. December 29. Local 28 filed the refusal-to-bargain charges herein in (Case 29 CA 5388.3. Discussions subsequent to the announced decision torelocateUpon Respondent's announcement of its decision to relo-cate, Local 28 on December 28, through its attorney, of-fered to meet with Respondent to negotiate not only theeffects of the decision but also the decision itself: objectingstrenuously to the legal soundness of Respondent's conten-tion that it was under no obligation to negotiate over thedecision.The parties then met by mutual agreement on January 8.at which time Respondent announced its willingness to bar-gain about the decision to remove its operations as well asabout the effects. Frederick Zwerling indicated that work526 TRIANGLE SHEET METAL WORKSwas running out on the one job which Respondent still hadin the New Hyde Park shop, that there was no further workin prospect, and that because of economic circumstances.Respondent might have to shut down operations at NewHyde Park. The whole matter of terminating operationswas then discussed. According to Rueckert, the chief Local28 negotiator, Respondent's representatives stated theywere prepared to consider any reasonable proposal whichLocal 28 might make with respect to the decision to termi-nate the operations. Local 28 inquired what it would takefor Respondent to remain within Local 28 territory and notterminate its shop at New Hyde Park. In response Zwerlingproffered the II proposals for an out-of town addendumreferred to earlier herein. According to Rueckert, Local 28took the position that it had an out-of town addendumagreement with the Association which covered the situation(and presumably was binding on Respondent). Neverthe-less, Local 28 "reluctantly agreed" to consider Zwerling'sproposals.On January 18 the parties again met to discuss the mat-ter. Zwerling stated that Respondent needed an immediateanswer to his proposals because of the pressure of time re-specting the Bethesda job, that he was scheduled to sign anagreement with Local 102 in Washington, and this was Lo-cal 28's last chance to get any of the work prior to it beinggiven to someone else. Rueckert replied that under theircollective-bargaining agreement and the addendum (pre-sumably the Associations out-of town addendum) Respon-dent had no right to give away Local 28 work to anotherlocal. No agreement was reached at that time.On January 21 Zwerling telephoned Rueckert and reiter-ated his previously made proposals. Rueckert rejectedthem. A fetw days thereafter Rueckert entered a hospitaland remained hospitalized through most of February. OnJanuary 31 Zwerling telephoned Local 28's recording secre-tary, Joseph Casey. to inquire whether Local 28 had givenany consideration to adjusting contract terms and workingconditions with respect to the Bethesda job. Casey repliedthere had been no modification in Local 28's position.Zwerling requested Casey to attempt to contact Rueckert.Later that same day he called Casey again to inquire if hehad reached Rueckert. and upon learning that he had not,told Casey that Respondent could no longer continue oper-ating under existing conditions. Zwerling, still not knowingthat Rueckert was hospitalized, stated that he felt Local 28was not interested in reaching any sort of agreement andthat he was going to notify the International of Respon-dent's intention to either move the Hyde Park operationelsewhere or to have the job done elsewhere.Subsequently, after learning that Rueckert was hospital-ized. Zwerling on February II got in touch with Casey andproposed that 30 percent of the drafting for the Bethesdajob be performed by Local 28 members in the New HydePark shop. C'asey replied he would inform Rueckert. OnFebruary 15, Zwerling again telephoned to inquire if therewere any responses to his proposition of February I 1, butCasey informed him there was none because of the illness ofRueckert. On February 19, Charles Zwerling (brother ofF:rederick Zwerling) telephoned ('asey to again inquire ifany action had been taken on Respondent's proposals andwhether there was any hope of an agreement soon. Caseyindicated no action had been taken by Local 28 but that hewas hopeful something would be done soon. Charles Zwer-ling indicated that on the following Mondav or Tuesday hewas scheduled to travel to Washington fbr the purpose ofsetting up a drafting operation on the Bethesda jobsite.Thereafter the parties held further negotiating meetingson March 4, 24, and 25 and April I and 5. After a lengthysession on April 5, agreement was reached on an out oftown addendum limited to the Bethesda job. It was reducedto writing that same day and signed by the parties. Sincethen, according to Rueckert, there have been no furtherdiscussions concerning the continued operations of the NewHyde Park shop. And in fact it is still operating.The April 5 agreement provides that all drafting for theBethesda job shall be done at New Hyde Park by membersof Local 28 in accordance with Local 102 terms and condi-tions but with fringe benefit contributions going to the Lo-cal 28 funds. It further provides that 65 percent of the fab-rication work for the job shall be performed at New HydePark foir a total wage and fringe package equal to the Local102 terms, with certain adjustments to be negotiated in thefuture. By its terms the agreement did not apply to installa-tion on the Bethesda job.Pursuant to this agreement drafting work for the Be-thesda job commenced at New Hyde Park in mid-April.Frederick Zwerling estimated that the job would require asubstantial amount of drafting using 10 or more draftsmenfor more than a year. He estimated that the fabricationwork would probably continue over a period of 2 years.Although it is not entirely clear from the record, I infer thatsuch fabrication would require between 12 and 15 employ-ees for that period of time.4. Discussion of the refusal to bargain issuesThe General Counsel contends that Respondent violatedSection 8(a)(5) of the Act between December 27 and Janu-ary 8, by an out-and-out refusal to bargain respecting itsdecision to relocate its New Hyde Park shop. Although itengaged in bargaining commencing January 8, such bar-gaining was in bad faith and therefore a continued 8(a)(5)violation because Respondent harbored an unlawful motiveto avoid dealing with Local 28. 1 find the affirmative casefails in both respects.The announcement of' the decision to relocate did notcome out of the blue. Prior thereto, both as a member of theAssociation until its withdrawal therefrom and in direct ne-gotiations with Local 28, Respondent had sought to workout with the Union an agreement so it could be more com-petitive with respect to obtaining and performing contractson jobs outside New York City beyond the territorial juris-diction of Local 28. In these discussions Frederick Zwerlingrepeatedly asserted that unless Respondent obtained somerelief along these lines it would be forced to relocate itsshop. Thus Local 28 was on notice that termination of theNew Hyde Park shop was a definite possibility. And, al-though Respondent did not discuss with the Union that itin fact was deciding to relocate the shop or that it wasannouncing it on December 27, those actions in the circum-stances were not unilateral.Once made, the decision was promptly announced andnegotiations as to it effects were solicited. T he first sessionwas set for January 8. There is no evidence that either party527 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDdelayed the commencement of these discussions. Respon-dent then did negotiate not only respecting the effects butas to the decision itself. In this record there is no indicationthat negotiations about relocation, including both the deci-sion and the effects, would have occurred earlier than Janu-ary 8. The General Counsel seems to be contending, there-fore, that Respondent's declaration on December 27 that itwould not negotiate over its decision, although it wouldabout the effects of the decision was, without more, a re-fusal to bargain. The difficulty with this thesis is that Re-spondent did not actually avoid bargaining about its deci-sion. In fact it bargained at the earliest opportunityfollowing the announcement respecting relocation. In fact,no relocation has ever occurred. It seems to me the merestatement that the decision had been taken and that it wasnot negotiable, cannot be taken in isolation but must beconsidered with what went before and what occurred there-after. If that is done the announcement does not appear tobe unilateral action forbidden by the Act.While I agree with General Counsel that Respondentshould bargain with Local 28 over a decision to relocate theshop"'it does not follow that in all circumstances such bar-gaining must occur in advance of a decision. Decisions maybe reconsidered. Here, although the negotiations over thedecision were subsequent to the decision, there was no ap-parent delay in the negotiations, and these negotiations didin fact "afford its employees an opportunity to meet itslegitimate complaints about labor costs before ousting themfrom their jobs," and Respondent did "test the Union's will-ingness to make the concessions which might have savedunit jobs."' Here, where the decision was promptly an-nounced. adequate opportunity existed for bargaining inadvance of any implementation of the decision. And, as inManito woc Company, Inc., and its. wholly-owned subsidial,.Bay City-Manitowoc Corp., 186 NLRB 994 (1970), the bar-gaining which followed dealt with both the decision as wellas the effects thereof. Accordingly, I find that between De-cember 27, 1976, and January 8, 1977, Respondent did notrefuse to bargain in violation of Section 8(a)(5) of the Act,and the allegation of the complaint so alleging should bedismissed.In arguing that commencing January 8 Respondent en-gaged in bad faith bargaining, the General Counsel assertsthat a motive to avoid dealing with Local 28 "is manifest."In this connection, he argues that negotiations were limitedto discussing the Bethesda job. The record, however, doesnot support that argument. When negotiations resumedZwerling reoffered his II proposals for a general out oftown addendum. It was not until after Rueckert entered thehospital in late January that Respondent's efforts to reachagreement zeroed in on proposals specifically related to theBethesda job. There is no evidence that Respondent at anytime restricted discussion to the one job.The General Counsel also argues that the discussionswere conducted in a context of past and continuing threatsto relocate and deal with another union on terms more ac-ceptable to Respondent, rather than to remain in New York'6 International Harvester Company, 227 NLRB 85 (1976).17See International Ladies' Garment Workers Union, AFL ('CIO [McLoughlin Manufacturing Corp., et al.l v. N L.R.B, 463 F.2d 907, 917(C.A.D.C., 1972).City and deal with Local 28. From this the General Counselreasons that Respondent bargained with an unlawful mo-tive of not intending to reach agreement.The difficulty with this argument is that it ignores theeconomic realities apparent in the record. The evidencedoes not warrant an inference that Respondent was primar-ily motivated by a desire to avoid dealing with Local 28.Respondent's background is one of a long and successfulrelationship with Local 28 under collective-bargainingagreements providing the highest wage packages in thecountry for this industry. But a necessary corollary of thisreality is that in other areas of the country, beyond theterritorial jurisdiction of this particular local, wage pack-ages and terms and conditions of employment are lesscostly to employers, and employers operating under thoseconditions have a competitive advantage in bidding forjobs.The record shows that within New York City Respon-dent and other sheet metal employers have experienced along-term diminution in their volume of work which hasresulted in substantial reduction in their work force. Theweight of the credible evidence shows that Respondent rea-sonably looked forward to the time when it might have noNew York City work in its New Hyde Park shop. In thesecircumstances the basic reality for survival of the enterprisewas to look for work beyond New York City.But when Respondent entered the market beyond theterritorial jurisdiction of Local 28, where other locals of theInternational were incumbent, it could not compete withunion contractors in those areas whose labor costs were lessthan those set by Local 28 in the New York City area.Respondent had to have terms somewhat comparable tothose obtaining for union contractors in the areas where thejobsites were located in order to first obtain and then per-form such out-of-town work. This is what Respondent overthe long term attempted to do by working out with Local 28some workable addendum to their collective-bargainingagreement. But an understanding between them was long incoming, leaving Respondent the dilemma of either not seek-ing out-of town work or, in the interest of survival, at-tempting to perform out-of town work under out-of-towncollective-bargaining agreements which, if insufficient NewYork City work existed, might involve moving the shop toanother locale.Local 28's fundamental position in this situation appearsto be that because of its existing collective-bargainingagreement and relationship with Respondent, Respondentought to bring all of its shop work into New York City andunder no circumstances establish a shop elsewhere. But thisis at odds with the past practice of allowing its signatoryemployers to establish out-of-town shops for work for out-of-town jobs under collective-bargaining agreements withother locals of the International. And it is fundamentally atodds with the concept of territorial jurisdiction of localunions in the sheet metal trade. This is a reality which nei-ther Local 28 nor Respondent can ignore. If Respondent isto operate at all outside New York City as a union contrac-tor it must deal with the local of the International which isincumbent at the jobsite. Respondent did that in dealingwith Local 102 respecting the Bethesda job. Local 102 putpressure on Respondent to establish a shop within its juris-528 TRIANGLE SHEET METAL WORKSdiction. If Respondent had done so for the Bethesda job orfor other work in the Washington area, such would havebeen consistent with what other New York CitV employersunder contract with Local 28 have in the past been permit-ted to do by Local 28. This would be in accord with theterritorial jurisdiction concept espoused by the Interna-tional and all of its locals, including Local 28. Unless such ashop siphoned off work generated within New York City, itwould not be a runaway shop as claimed by Local 28. be-cause it would not involve a removal of unit work. For thisreason Clevenger Logging, Inc., 220 NLRB 768. 778 781(1975), relied on by the General Counsel, is not appositebecause there the employer subcontracted work which wasplainly work within the bargaining unit represented by theunion and did so without the agreement of the union. Incontrast to that case. Respondent here did not propose tosubcontract or to move any of the New York City work.Respondent contemplated insufficient New York City workto justify keeping the New Hyde Park shop open and wasconsidering moving the shop to anotherjurisdiction. not forthe purpose of performing New York City work, but for thepurpose of performing work related to jobs outside the ter-ritorial jurisdiction of Local 28.The General Counsel considers Respondent's declaredintention to do this to be an indication of bad faith in deal-ing with Local 28. I disagree, because Respondent had aright to do business elsewhere as well as in New York City.and the fact that its New York City business was drying updoes not mean that by planning to do business elsewhere itwas planning a runaway shop. Nor does it mean that inannouncing such plans, while trying to work out with Local28 a deal whereby it could competitively succeed in bring-ing out of-town business into the New Hyde Park shop, itwas threatening the Union with an illegal move or demon-strating bad faith in its dealings. On the contrary, it wouldappear that Respondent went out of its way to bring in out-of-town work for the purpose, at least in part, to preserveemployees' jobs at New Hyde Park. Although Local 28 wasnot obliged to agree to Respondent's terms for doing so,Respondent's efforts in this direction cannot be labeled anunfair labor practice.Finally, after bargaining on the subject of an out-oftown addendum, Local 28 and Respondent arrived at anunderstanding limited to the one job in Bethesda. But theentire subject of an across-the-board addendum had beenon the bargaining table. Without ruling out further bargain-ing, the parties reached limited agreement under which theshop within Local 28's jurisdiction is continuing to operate.Practically speaking, the parties have. for the present atleast, resolved the issue between them. In the circumstancesit would be inappropriate to go behind that bargaining anddecree that they should have arrived at some more encom-passing understanding.Considering all the evidence. I am of the view that thetotality of Respondent's conduct indicates that it was bar-gaining in good faith with Local 28. Accordingly, I find thatthe General Counsel has failed to establish that Respondentviolated Section 8(a)(5) of the Act by bargaining in badfaith with the Union. Columbia Records, Division CBS, 207NLRB 993, 1001-02 (1973).F. The Layoffs in Januan' and Februan' 1977It is undisputed that in January and February 1977, Re-spondent laid off five draftsmen in its New Hyde Park shop.These were Henry Stock, Leonard Hawkins, Eugene Pan-naman, James Hawkes and Howard Bretz.The complaint alleges in addition that Respondent un-lawfully failed to recall these employees. The record, how-ever, does not sustain this latter allegation. Stock was laidoff January 5. 1977, and recalled on March 8. 1977, but didnot accept. Hawkins was laid off Januar) 7, 1977, recalled afew days before March 1, 1977, and accepted reemploy-ment on March 1. Pannaman was laid off January 28, 1977.was recalled about February 11, 1977, and returned towork on February 25, 1977. Hawkes was laid off January28, 1977, was recalled about February 11, 1977. but did notaccept. Bretz was laid off January 28, 1977, was subse-quently recalled at an undetermined date, and in fact re-turned to work on February 14, 1977.The complaint alleges, and the answers denies, that Re-spondent's motives for each of these layoffs was (a) to carryout its decision announced on December 27, 1976, to termi-nate its New Hyde Park shop, (b) for the reason that theseemployees were members of Local 28 and engaged in con-certed activities, and (c) for the purpose of underminingand destroying the majority status of Local 28 among em-ployees at the New Hyde Park shop.With respect to the first of these alleged motives the Gen-eral Counsel points out that the layoff occurred a few weeksafter the announced intention to close the New Hyde Parkshop. In his brief General Counsel also asserts that in Feb-ruary 1977, Respondent began setting up a drafting opera-tion in Washington, D.C.. to serve the Bethesda job. Thereis no evidence in this record, however, that Respondent hasever set up a drafting operation in Washington, althoughthere was some talk of plans to do so. The argument isnecessarily based on the assumption that Respondent couldnot lawfully close down the New Hyde Park operation. Butas demonstrated elsewhere herein, such was not the casebecause Respondent did not unlawfully ignore Local 28 inthe matter. and in addition there were economic reasons forconsidering a closedown at New Hyde Park. Further, thereis no evidence of any plan or intention to move work inNew Hyde Park to some location in the Washington area.During the course of the hearing the General Counselargued that Respondent held back on the performance ofsome drafting work in order to carry out these layoffs. Therecord, however, does not support these arguments. Thereis no evidence of any invidious postponement of work al-ready in the shop. None of the work related to the Bethesdajob came into the shop until sometime after April 5, bywhich time all of these alleged discriminatees had been of-fered recall. And in any case Respondent would appear tohave been under no obligation to bring work related to theBethesda job into the shop absent an agreement with Local28 requiring it to do so. Such an agreement was not enteredinto until April, 5, 1977.With respect to the alleged motive founded on these em-ployees' membership in Local 28 and their concerted ac-tivity, there is no record evidenced of concerted activity byany of them. And although all of them admittedly weremembers of Local 28, so were all other employees in the529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshop, and there is no evidence of any union activity by anyof these employees from which it could be inferred thatRespondent singled them out from the others. There is noevidence of union animus by the Respondent respecting ac-tivities of these particular employees or activities of em-ployees generally, other than the anti-Rueckert sentimentsof Frederick Zwerling during the internal union election forpresident in the early summer of 1976. That, in my view,was too remote in time to warrant an inference of unlawfulmotive for these particular layoffs. Since that time Rueckertand Zwerling had engaged in extensive bargaining which,as found earlier herein, did not demonstrate bad faith onRespondent's part.With respect to the allegation that these layoffs weremade for the unlawful purpose of undermining and destroy-ing the majority status of Local 28. the General Counselpoints to no evidence directly supportive of that theory. Asset out in the complaint, the bargaining unit involved em-plovees at the New Hyde Park shop. No other union was inthe wings waiting to represent those employees. And asfound elsewhere herein, the evidence does not warrant afinding that the announced decision to close down the NewHyde Park shop was unlawfully motivated.Based on the foregoing, I find that a preponderance ofthe evidence does not support a finding that these five em-ployees were laid off and not recalled for unlawful reasons.Accordingly, these allegations of the complaint should bedismissed.IV IIIF ElFIFFi(S OF Ie UlNFiAIR I.ABOR PRA( IIC(ES UPON('O()MMER(The Unfair labor practices of Respondent set forth insection III, above, occurring in connection with the opera-tions described in section 1, above, have a close and sub-stantial relation to trade. traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.(oNNC I .SIONS OF LAW'I. Respondent is an employer within the meaning of Sec-tion 2(2) and is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Local 28, Local 102, and the International are labororganizations within the meaning of Section 2(5) of the Act.3. On July 2, 1976, Respondent, through its Superinten-dent Harry Biegler, interfered with, restrained, and coercedits employee Thomas Saeli, thereby committing an unfairlabor practice within the meaning of' Section 8(a)(1) of theAct, by suggesting that Saeli remove a campaign buttonrelated to an internal union election and telling him, meffect, that if' he did not remove the button he risked losinghis job because of his views in the union election.4. Respondent, by laying off Glen Langstaff, Joseph Ele-fante, Frank Wallace, and Leonard Bader on July 2, 1976.and for the period of time thereafter during which theywere not recalled, discriminated against them regardingtheir hire and tenure and terms and conditions of employ-ment, thereby discouraging membership in Local 28, a la-bor organization, and thereby engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.5. Respondent did not commit unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act bylaying off Robert McCall on July 2, 1976, Henry Stock onJanuary 5, 1977, Leonard Hawkins on January 7, 1977, Eu-gene Pannaman, James Hawkes, and Howard Bretz onJanuary 28, 1977, or by not recalling them subsequent tothose layoffs.6. Respondent did not refuse to bargain with Local 28commencing December 27, 1976, or bargain in bad faithwith Local 28 commencing January 8, 1977, with respect towages, hours, and other terms and conditions of employ-ment, or the negotiation of an agreement, or any questionarising thereunder, and did not engage in unfair labor prac-tices within the meaning of Sections 8(a)(5) and 8(d) of theAct.7. The unfair labor practices found above affect com-merce within the meaning of Section 2(6) and (7) of the Act.T-HL REMEDYHaving found that Respondent has engaged in unfair la-bor practices, I recommend that it cease and desist there-from and take affirmative action necessary to effectuate thepurposes of the Act. I recommend that Respondent be or-dered to offer (unless it already has done so) to Glen Lang-staff, Joseph Elefante, Frank Wallace, and Leonard Baderimmediate and full reinstatement to their former positionsor, if those positions are not available, to substantiallyequivalent positions, without prejudice to their seniority orother benefits and privileges, and that it make them wholefor any losses of pay they may have suffered by payment toeach the sums they would have earned but for the discrimi-nation against them, with interest thereon to be computedin the manner prescribed in F. f'. Woolwortrh Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).'" I further recommend that Respondentbe required to preserve and make available to Boardagents, upon request. all pertinent records and data neces-sary in analyzing and determining whatever backpay maybe due. I further recommend that Respondent be requiredto post appropriate notices at its shop at New Hyde Park,New York.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER'9Respondent, Triangle Sheet Metal Works, Inc., its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Laying off or otherwise discriminating against em-R See, generally, Isis Plumbing & Heating Co, 138 NLRB 716 (1962).1' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as provided in Sec. 102.48of' the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall he deemedwaived for all purposes530 TRIANGLE SHEET METAL WORKSployees because they are members of a union, or participatein internal union elections, or engage in other union ac-tivity.(b) Suggesting that employees not wear campaign but-tons related to internal union elections or otherwise partici-pate in such elections.(c) Warning employees that they risk layoff if they ac-tively participate in internal union elections.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Offer (unless Respondent already has done so) toGlen Langstaff. Joseph Elefante, Frank Wallace, and Leon-ard Bader immediate and full reinstatement to their formerpositions or. if those positions are not available, to substan-tially equivalant positions, without prejudice to their senior-ity or other rights and privileges, and make them whole forany loss of earnings in the manner set forth in the sectionentitled "The Remedy."(b) Preserve and, upon request. make available to theBoard or its agents all records necessary to analyze anyamount of backpay due under the terms hereof.(c) Post at Respondent's shop in New Hyde Park, NewYork, copies of the attached notice marked "Appendix.""0Copies of said notice, on forms provided by the RegionalDirector for Region 29. after being duly signed by an au-thorized representative of Respondent, shall be posted byRespondent immediately upon receipt thereof, for 60 con-secutive days, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to ensure that saidnotices are not altered, defaced, or covered b) any, othermaterial.(d) Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDEREI) that unfair labor practices al-leged in the complaint, but not specifically found herein.are hereby dismissed.12 In the event that this Order is enforced by a judgment of the UnitedStates Court of Appeals. the words in the notice reading "Posted bh Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court Iof Appeals Enforcing an Order of the Na-tional Labor Relations Board."531